 Case 2:20-cv-08849-AB-PVC Document 54 Filed 02/24/21 Page 1 of 4 Page ID #:1746



1
2
3
                                                                      JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10   BURTON W. WIAND, as Receiver on             Case No. 2:20-cv-08849-AB-PVC
     behalf of EQUIALT FUND, LLC;
11   EQUIALT FUND II, LLC; EQUIALT               ORDER GRANTING
     FUND III, LLC; EA SIP, LLC;                 PLAINTIFF’S MOTION TO
12   EQUIALT QUALIFIED
     OPPORTUNITY ZONE FUND, LP;                  DISMISS AND MOTION TO
13   EQUIALT SECURED INCOME                      DISMISS COUNTERCLAIMS
     PORTFOLIO REIT, INC.; and their             WITHOUT PREJUDICE FOR
14   investors
                                                 LACK OF SUBJECT MATTER
15                    Plaintiffs,                JURISDICTION, AND
           v.                                    DENYING DEFENDANTS’
16
                                                 MOTION TO TRANSFER AND
17   PAUL R. WASSGREN; FOX                       MOTION TO COMPEL
     ROTHSCHILD LLP; AND DLA PIPER               ARBITRATION
18   LLP (US),
19                    Defendants.
20
21        Before the Court are Plaintiff Burton W. Wiand, Receiver’s (“Plaintiff” or

22   “Receiver”) Motion to Dismiss Without Prejudice (“Motion,” Dkt. No. 30) and

23   Motion to Dismiss Counterclaims (Dkt. No. 43), both for lack of subject matter

24   jurisdiction, and Defendants’ Fox Rothschild LLP, DLA Piper LLP (US) and Paul R.

25   Wassgren (“Defendants”) Motion to Transfer to the United States District Court for

26   the Middle District of Florida (Dkt. No. 28) and Motion to Compel Arbitration (Dkt.

27   No. 29). Oppositions and Replies were filed for all Motions. The Court will resolve

28   the Motions without oral argument and VACATES the hearing set for February 26,
 Case 2:20-cv-08849-AB-PVC Document 54 Filed 02/24/21 Page 2 of 4 Page ID #:1747



1    2021. See Fed. R. Civ. P. 78, Local Rule 7-15. The Receiver’s Motion to Dismiss
2    Without Prejudice and Motion to Dismiss Counterclaims are GRANTED, and
3    Defendants’ Motion to Transfer and Motion to Compel Arbitration are DENIED.
4                                           DISCUSSION
5           This case arises out of an SEC Enforcement Action against Florida-based
6    private real estate firm EquiAlt, LLC, its principals, and Investment Funds for whom
7    the Receiver was appointed, that is pending in the United States District Court for the
8    Middle District of Florida (“Florida Court”). The Florida Court appointed the
9    Receiver, authorizing him to institute actions on behalf of the Investment Funds.
10          On September 28, 2020, the Receiver commenced this action on behalf of the
11   Investment Funds. On December 30, 2020, upon realizing that this Court lacked
12   subject matter jurisdiction, the Receiver commenced an identical action in Los
13   Angeles County Superior Court. On January 12, 2021, the Defendants filed their
14   Motion to Transfer. On January 13 and 29, 2021 the Receiver filed a Motion to
15   Dismiss Complaint Without Prejudice and a Motion to Dismiss Counterclaims,
16   seeking dismissal of this entire action in favor of his Superior Court action.
17          All parties agree that this Court lacks subject matter jurisdiction over this case;
18   they disagree about what action the Court should take. The Receiver argues that the
19   Complaint (and Defendants’ Counterclaims) should be dismissed so he can pursue his
20   claims in Superior Court. The Receiver argues that his appointment authorized him to
21   pursue claims anywhere, and that his choice of a Superior Court forum should be
22   respected. Defendants contend that, in the interests of justice, the Court should
23   transfer this case to the Florida Court under 28 U.S.C. § 1631 so that Defendants can
24   avail themselves of more favorable Florida law and will not have to litigate related
25   claims in different courts across the country, and in the interest of judicial economy.
26          When the Court lacks subject matter jurisdiction, it must dismiss the case
27   pursuant to Fed. R. Civ. P. 12(h)(3), or “the court shall, if it is in the interest of
28   justice, transfer such action . . . to any other such court . . . in which the action . . .

                                                    2
 Case 2:20-cv-08849-AB-PVC Document 54 Filed 02/24/21 Page 3 of 4 Page ID #:1748



1    could have been brought at the time it was filed or noticed.” 28 U.S.C. § 1631.
2          Having considered the interests of justice in light of the parties’ arguments, the
3    Court will dismiss this action so that the Receiver may pursue his claims in his
4    ongoing Superior Court action. This action involves claims under California law,
5    many California witnesses (and some neighboring state witnesses), legal work
6    performed in this state, and hundreds of California investors (but only 32 Florida
7    investors). Because of the connection between the claims and the state of California,
8    the Receiver wishes to pursue his claims in California. The Receiver filed this action
9    in federal court mistakenly believing subject matter jurisdiction existed, but once he
10   realized this Court lacked subject matter jurisdiction, he promptly filed an identical
11   action in state court and sought dismissal of this case. In short, the Receiver simply
12   seeks to correct an error to secure venue in his preferred state.
13         Defendants argue that this case should be transferred to Florida because that is
14   where the SEC Enforcement Action is pending, and because Florida may permit them
15   certain defenses there not available in California. However, the Receiver always had
16   the option to file his case in Superior Court, and Defendants can seek a transfer to the
17   Florida Court only because the Receiver mistakenly filed this action in this federal
18   Court. Had the Receiver originally filed this case in Superior Court, Defendants
19   would have no occasion to make their transfer argument. The Receiver’s easily-
20   corrected mistake should not thwart his forum preference. Defendants’ preference for
21   a Florida venue is not sufficient to warrant an interests-of-justice transfer under §
22   1631. Defendants contend that litigating this case in Superior Court would
23   overburden them or thwart judicial economy, but such arguments are better made to
24   the appointing court in the context of the SEC Enforcement Action.
25         The Court will also dismiss Defendants’ counterclaims without prejudice for
26   lack of subject matter jurisdiction, and deny as moot Defendants’ motion to compel
27   arbitration.
28

                                                 3
 Case 2:20-cv-08849-AB-PVC Document 54 Filed 02/24/21 Page 4 of 4 Page ID #:1749



1                                   CONCLUSION
2         The Court ORDERS as follows:
3      • The Receiver’s Motion to Dismiss (Dkt. No. 30) is GRANTED
4      • The Receiver’s Motion to Dismiss Counterclaims (Dkt. No. 43) is GRANTED.
5      • The Defendants’ Motion to Transfer (Dkt. No. 28) is DENIED.
6      • Defendants’ Motion to Compel Arbitration (Dkt. No. 29) is MOOT and on that
7         basis is DENIED WITHOUT PREJUDICE.
8
9         Therefore, the Receiver’s Complaint and Defendants’ Counterclaims are
10   DISMISSED WITHOUT PREJUDICE.
11
12        IT IS SO ORDERED.
13
14   Dated: February 24, 2021           __________________________
15                                      Hon. André Birotte Jr.
                                        United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            4
